internal_revenue_service department of the treasury washington q contact person telephone number tn reference to t ep ra t3 date aug legend taxpayer a taxpayer b date date date month date state c court d company m ira x ira y trust z sum sum ee dear this is in response to the representative on your behalf as supplemented by correspondence dated which you seek a series of letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request in letter submitted by your authorized taxpayer a whose date of birth was date died on date having attained age taxpayer a was survived by his wife taxpayer b whose date of birth was date and who has not attained age at his death taxpayer a was the owner of two individual_retirement_arrangements iras ira x and ira y maintained with company m which your authorized representative asserts are qualified within the meaning of code sec_408 trust z is the named beneficiary of iras x and y several individuals are the named beneficiaries of trust z taxpayer b however is not a beneficiary of trust z the provisions of trust z in relevant part provide that after the death of taxpayer a distributions from any ira of which trust z is the beneficiary thereof shall be made in a manner that satisfies the minimum_distribution_rules of code sec_401 which apply to iras pursuant to code sec_408 furthermore the provisions of trust z do not provide for the payment of administrative or funeral_expenses out of trust assets by means of a notice of election dated date taxpayer b as taxpayer a’s surviving_spouse exercised her personal right of election given her by section a of the state c estates powers and trusts law and elected to take her elective share of taxpayer a’s estate instead of the estate share given her under taxpayer a’s last will and testament during month court d granted taxpayer b’s election of petition as a result taxpayer b is entitled to receive sum from ira x and sum from ira y said election was filed with court d a court of competent jurisdiction taxpayer b intends to receive a distribution of sum from ira x and a distribution of sum from ira y she will then roll over said ira_distributions into an ira set up and maintained in her name said rollover s will occur no later than the day as measured from the date that taxpayer b receives said ira_distributions and will occur no later than date your authorized representative has asserted on your behalf that required distributions either have been made or will be made from iras x and y for all calendar years since taxpayer a’s death including the year of his death page z00levuss based on the above facts and representations you through your authorized representative request the following letter rulings that if taxpayer b elects against the last will of taxpayer a she will be treated as the payee or distributee of her elective share of iras x and y for purposes of code sec_408 that to the extent they represent taxpayer b’s elective share iras x and will not be treated as inherited iras within the meaning of code sec_408 with respect to taxpayer b is eligible to roll over the distributions from iras x and y that taxpayer b into an ira set up and maintained in her name pursuant to code sec_408g as long as the rollover of such distributions occurs no later than the day following the day said ira x proceeds are distributed from said iras x and y and as long as there is compliance with the code sec_401 required_distribution rules for calendar_year and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year the year in which said iras x and y distributions will occur and the year in which said rollover s will be made the amounts distributed from said iras x and y and timely rolled over into an ira set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be de page excluded from income by reason of such transfer and such inherited account shail not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account ifa surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a- further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained ‘ q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as beneficiary of the trust said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is not a beneficiary of a_trust which is the named beneficiary of two iras maintained in the name of a ira holder at his death but exercises her right under the laws of the state in page which the deceased resided at his death to take against the deceased’s will and as a result of said exercise receives a portion of each of the two iras outside of the trust in this case taxpayer b as surviving_spouse of taxpayer a has elected to take against taxpayer a’s will pursuant to the laws of state c as a result taxpayer b is entitled to receive a portion of ira x and a portion of ira y directly from the iras and not through trust z taxpayer b will take her elective shares of iras x and y and roll them into an jra set up and maintained in her name said rollover s will occur within days of the date s on which the ira x and ira y proceeds are distributed from said ira s x and y under this set of facts the service will not apply the general_rule set forth above thus with respect to your ruling requests the service concludes as follows that if taxpayer b elects against the last will of taxpayer a she will be treated as the payee or distributee of her elective share of iras x and y for purposes of code sec_408 that to the extent that they represent taxpayer b’s elective share iras x and y will not be treated as inherited iras within the meaning of code sec_408 with respect to taxpayer b that taxpayer b is eligible to roll over the distributions she receives from iras x and y into an ira set up and maintained in her name pursuant to code sec_408 as long as the rollover s of such distributions occur no later than the day following the day dates said iras x and y proceeds are distributed from said iras x and y and as long as there is compliance with the code sec_401 required_distribution rules for calendar_year the year of distribution and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for calendar_year the year in which said ira xs and y distributions will occur and the year in which said rollover s to an ira set up and maintained in taxpayer b’s name will be timely made the amounts distributed from said iras x and y and timely rolled over into taxpayer b’s ira this ruling letter is based on the assumption that iras x and y referenced herein either have complied or will comply with the requirements of code sec_408 at all times relevant thereto it also assumes that taxpayer b’s rollover ira will comply with the requirements of code sec_408 at all times relevant thereto finally it assumes that the course of action outlined above will occur no later than date page this letter_ruling does not address issues if any that arise under the proposed income_tax regulations issued under code sec_401 and sec_408 that were published pincite_11_irb_865 date this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours pave lifer frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 dp
